Citation Nr: 0423335	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  He died in July 1994.  The appellant in this matter is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, and for eligibility for Dependents' 
Educational Assistance (DEA) under Title 38, United States 
Code, Chapter 35.  

The record reflects that the appellant in her notice of 
disagreement received by the RO in September 1996 requested 
an RO hearing.  That proceeding was scheduled to occur in 
December 1996.  In correspondence, received by the RO later 
in December 1996, the appellant requested that her hearing be 
cancelled so that efforts could be made to obtain pertinent 
VA treatment records of the veteran.  In addition, she stated 
her desire to maintain her personal hearing rights until such 
time as they were needed.  

During the pendency of the instant appeal, the appellant also 
initiated a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for the cause of the veteran's 
death, due to treatment administered by VA.  That claim was 
denied in a March 2003 rating decision, and notice pf the 
denial was furnished in March 2003 correspondence.  A 
pertinent notice of disagreement was not thereafter received 
by VA within the time limits prescribed by law.  Thus, the 
Board is without jurisdiction to review that matter in 
conjunction with the certified issues now on appeal.  

Received by the RO in December 1996 was a claim for accrued 
benefits; specifically, entitlement to VA compensation for 
spinal defects of the veteran's children, due to his 
herbicide exposure prior to their birth.  That issue has not 
to date been addressed by the RO and it is referred for 
initial RO development and adjudication.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

It is appellant's primary argument that the veteran was 
exposed to Agent Orange while on active duty in Vietnam and 
that he developed a respiratory cancer as a result of such 
exposure.  In the alternative, she argues that, if cancer of 
the pharynx is not one of the listed diseases for which there 
exists a presumption of service connection based on herbicide 
exposure, the close proximity of the pharynx to the larynx, 
cancer of which is presumed service connected upon a showing 
of herbicide exposure, must be considered.  

The veteran's certificate of death indicates that the 
immediate cause of his death was cardiopulmonary arrest, due 
to or as a consequence of metastatic pharyngeal cancer.  
Records relating to the veteran's terminal hospitalization 
from March to July 1994 reflect a diagnosis of squamous cell 
carcinoma of the posterior pharyngeal wall.  Those records 
are, however, incomplete, given the absence of reports 
indicating the results of various laboratory testing, 
inclusive of bone scans, biopsies, and pathological studies, 
with which to identify the nature and origin of any malignant 
tumor.  As well, the only other VA records received were 
outpatient notes relating to treatment obtained from January 
to March 1994, and records involving VA hospital care in 
December 1993 and November-December 1990.  It is unknown 
whether the available records represent all of the VA 
treatment records compiled since 1990.  Further clarification 
and retrieval of pertinent treatment records are therefore in 
order, in accordance with the VA's duty to assist obligation.  

In addition, clarification is needed as to the appellant's 
desire for a hearing either before RO or Board personnel.  
Also, while the record indicates that the appellant was 
provided notice of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which became law in November 2000, the RO has not to date 
considered the question of whether such notice was furnished 
outside the chronological sequence set forth in 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003), and, if 
so, whether the appellant was prejudiced thereby.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
in writing for the specific purpose of 
requesting whether she desires an RO or 
Board hearing as to the matters herein on 
appeal.  Should the appellant desire an 
RO hearing, or a travel board or 
videoconference hearing before the Board, 
the RO should make the necessary 
arrangements to afford the appellant her 
requested hearing.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the RO must notify the appellant 
of what information and evidence are 
still needed to substantiate her claim of 
entitlement to service connection for the 
cause of the veteran's death and for 
basic eligibility for DEA under Chapter 
35.  The appellant must also be notified 
of what specific portion of that evidence 
VA will secure, and what specific portion 
of that evidence she herself must submit.  
The RO should also advise the appellant 
to submit all pertinent evidence not 
already on file that is held in her 
possession.  The RO should notify the 
appellant that, if requested, VA will 
assist her in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that she furnishes sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address the question of whether full VCAA 
notice was furnished to the appellant 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether she was 
prejudiced thereby.

3.  The RO must obtain any and all VA 
records, not already a part of the 
veteran's claims folder, with respect to 
the diagnosis, evaluation, and treatment 
of his fatal pharyngeal cancer and 
incorporate same into the claims folder.  
Included must be those records relating 
to diagnostic studies undertaken during 
the terminal hospitalization at the 
Brooklyn VA Medical Center from March to 
July 1994.  This includes the results of 
bone scans, biopsies, and pathological 
studies of biopsied matter, as well as 
any such studies accomplished prior 
thereto.  Clarification must also be 
obtained as to whether any other VA 
treatment was received by the veteran 
between 1990 and death, other than that 
reflected by evidence already on file as 
to outpatient care from January to March 
1994, and hospital care in December 1993 
and November-December 1990.  If other 
such treatment was received, any and all 
records relating thereto must be obtained 
for inclusion in the claims file.  

4.  Lastly, the RO must readjudicate the 
claims of entitlement to service 
connection for death and basic 
eligibility for DEA under Chapter 35, 
based on all of the evidence of record 
and all pertinent legal authority, 
inclusive of the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the appellant's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



